Title: To Thomas Jefferson from William H. Cabell, 4 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond Sept: 4. 1807
                        
                        I now forward you Major Newtons letter of the 2nd. to whom I have mentioned the assurance of Sir Thomas Hardy
                            that he should attempt no act of hostility unless he should receive orders from his Superiors. This will account for the
                            Chesapeake having left Norfolk—
                        I have the honor to be with great respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                     
                        
                    